DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: Line 2 reading “having a the needle extending through the catheter hub” should read --wherein the needle extends through the catheter hub--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites the limitation “wherein each sidewall of the two spaced apart sidewalls has a grip and each grip has a taper that tapers from the distal end to the proximal end of the catheter hub” in Lines 1-3. Applicant’s specification fails to give support to such a limitation. Applicant’s PGPub 0057 references gripping portions 122, as seen in Fig. 1A. These gripping portions are described as being formed as outwardly projecting knurls. However, these outwardly projecting knurls do not appear to have a taper. Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-26 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation “a flexible tube with a flexible body projecting into a proximal end of the catheter hub and projecting into a distal end of the fluid port” in Lines 7-8. It is unclear from the claim what is “projecting into a proximal end of the catheter hub and projecting into a distal end of the fluid port,” the flexible tube or the flexible body. Furthermore, it is unclear what portion of the flexible tube or flexible body is doing the projecting into the proximal end of the catheter hub and distal end of the fluid port. Claims 23-26 and 34-35 are rejected by virtue of their dependence on Claim 22. Appropriate correction and/or clarification is required.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation “wherein the fluid port is disposed within the needle hub when in a first ready position.” However, applicant’s Fig. 3 shows the fluid port 406 inserted into the cover 120 in the ready to use position where the needle hub is element 108. It is unclear how the fluid port is being inserted into the needle hub. For purposes of examination, cover 120 is being interpreted as a part of the needle hub 108. Appropriate correction and/or clarification is required.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites the limitation "the needle guard" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, Claim 24 recites the limitation “wherein the needle guard is disposed within the needle hub” in Lines 1-2. However, applicant’s Figs. 3 and 10 show the needle guard 136 inserted into the fluid port 406 where applicant’s Fig. 9 shows only a proximal portion of the needle guard 136 inside the needle hub. Appropriate correction and/or clarification is required.

Claims 27-29 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites the limitation “wherein the flexible tube projects through a distal end of the fluid port” in Line 15. Claim 36 recites the limitation “wherein the flexible tube projects through a proximal opening of the catheter hub” in Line 2. It is unclear what portion of the flexible tube or flexible body is doing the projecting into the proximal end of the catheter hub and distal end of the fluid port. Claims 28-29 and 36 are rejected by virtue of their dependence on Claim 27. Appropriate correction and/or clarification is required.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites the limitation "wherein each sidewall has a grip and wherein each grip has a dimension that is greater than a diameter of the needle” in Lines 1-2. It is unclear what dimension of the grip is being referenced. Appropriate correction and/or clarification is required.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 recites the limitation "the needle guard" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites the limitation “wherein the hub body has a width to thickness ratio greater than 3.” However, Claim 1 upon which Claim 5 depends recites the limitation “wherein the hub body has a width to thickness ratio greater than 3” in Line 18. Therefore, Claim 5 fails to further limit Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 14-16, 22-23, 25-28, 30-31, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874). 

Re Claim 1, Brimhall discloses a catheter assembly (10) (Brimhall Fig. 1) comprising: a catheter hub (21) having a hub body (21-1) (Brimhall Annotated Fig. 1 below), the hub body (21-1) comprising: two spaced apart sidewalls (29-1), a width (21-2) defined by a space between the two spaced apart sidewalls (29-1), a thickness (21-3) defined by a first exterior surface located above a second lower exterior surface, the thickness (21-3) being a dimension orthogonal to the width (21-2), a proximal end (21-4), a distal end (21-5), and a fluid path extending between the proximal end (21-4) and the distal end (21-5) (Brimhall Figs. 1-2); a catheter tube (20) extending from the distal end (21-5) of the hub body (21-1) of the catheter hub (21); a fluid port (26) (Brimhall Annotated Fig. 1 below) comprising a body with a proximal opening (as seen in Brimhall Fig. 2); a needle hub (41) having a needle (40) extending through the fluid port (26), the catheter hub (21), and the catheter tube (20) (as seen in Brimhall Fig. 2 and Annotated Fig. 1 below); said needle hub (41) comprising wall surfaces (31) removably secured to the catheter hub (21); wherein the hub body (21-1) has a width to thickness ratio providing for a low profile (wherein width 21-2 is significantly longer than thickness 21-3 - Brimhall Annotated Fig. 1 below); and wherein the needle (40) is removable from the fluid port (26) without terminating fluid communication between the fluid port (26) and the catheter tube (20) (Brimhall Col. 2 Line 46 to Col. 4 Line 12).
	However, Brimhall fails to explicitly disclose a width to thickness ratio greater than 3. Examiner notes changes in shape, size and/or proportion are a matter of design which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the shape, size and/or proportion of the claimed configuration is significant (MPEP 2144.04-IV). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the low profile catheter assembly of Brimhall to have a width to thickness ratio greater than 3 where changes in shape, size and/or proportion are a matter of design. Brimhall also fails to disclose a flexible tube with a flexible body located between the hub body and the fluid port and connected to both the hub body and the fluid port; the flexible tube being in fluid communication with the catheter tube and the fluid port and configured to flex when the fluid port moves relative to the hub body.
	Bressler discloses a catheter hub (36) comprising a hub body (surfaces of element 36, hereinafter referred to as 36) and a fluid port (14) comprising a body with a proximal opening (30) (Bressler Fig. 1); a flexible tube (12) located between the hub body (36) and the fluid port (14) and connected to both the hub body (36) and the fluid port (14); the flexible tube (12) being in fluid communication with a catheter tube (34) and the fluid port (14) and configured to flex when the fluid port (14) moves relative to the hub body (36) (Bressler ¶ 0046-0048) wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the catheter hub and fluid port of Brimhall to comprise a flexible tube located between the hub body and the fluid port and connected to both the hub body and the fluid port; the flexible tube being in fluid communication with a catheter tube and the fluid port and configured to flex when the fluid port moves relative to the hub body as disclosed by Brimhall wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient.

Re Claim 2, Brimhall discloses a catheter assembly (10) (Brimhall Fig. 1) comprising: a catheter hub (21) having a hub body (21-1) (Brimhall Annotated Fig. 1 below), the hub body (21-1) comprising: two spaced apart sidewalls (29-1), a width (21-2) defined by a space between the two spaced apart sidewalls (29-1), a thickness (21-3) defined by a first exterior surface located above a second lower exterior surface, the thickness (21-3) being a dimension orthogonal to the width (21-2), a proximal end (21-4), a distal end (21-5), and a fluid path extending between the proximal end (21-4) and the distal end (21-5); a catheter tube (20) extending from the distal end (21-5) of the hub body (21-1); a fluid port (26) comprising a body with a proximal opening (as seen in Brimhall Fig. 2); wherein the hub body (21-1) has a width to thickness ratio providing for a low profile (wherein width 21-2 is significantly longer than thickness 21-3 - Brimhall Annotated Fig. 1 below); and wherein a needle (40) is removable from the catheter tube (20) without separating the fluid port (26) from the catheter hub (21) (Brimhall Col. 2 Line 46 to Col. 4 Line 12).
	However, Brimhall fails to explicitly disclose a width to thickness ratio greater than 2. Examiner notes changes in shape, size and/or proportion are a matter of design which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the shape, size and/or proportion of the claimed configuration is significant (MPEP 2144.04-IV). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the low profile catheter assembly of Brimhall to have a width to thickness ratio greater than 3 where changes in shape, size and/or proportion are a matter of design. Brimhall also fails to disclose a flexible tube with a flexible body located between the hub body and the fluid port and connected to both the hub body and the fluid port so that the fluid port is connected to the hub body via the flexible tube, the flexible tube being sized and shaped to flex when the fluid port moves relative to the hub body. 
	Bressler discloses a catheter hub (36) comprising a hub body (surfaces of element 36, hereinafter referred to as 36) and a fluid port (14) comprising a body with a proximal opening (30) (Bressler Fig. 1); a flexible tube (12) with a flexible body located between the hub body and the fluid port (14) and connected to both the hub body and the fluid port (14) so that the fluid port (14) is connected to the hub body via the flexible tube (12), the flexible tube (12) being sized and shaped to flex when the fluid port (14) moves relative to the hub body (Bressler ¶ 0046-0048) wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the catheter hub and fluid port of Brimhall to comprise a flexible tube located between the hub body and the fluid port and connected to both the hub body and the fluid port so that the fluid port is connected to the hub body via the flexible tube, the flexible tube being sized and shaped to flex when the fluid port moves relative to the hub body when the catheter hub is adhered to a patient.



    PNG
    media_image1.png
    495
    744
    media_image1.png
    Greyscale



Re Claim 3, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall fails to disclose wherein the catheter hub is substantially rigid. Bressler discloses a catheter hub (36) (Bressler Fig. 1) being molded from polycarbonate, a rigid material (Bressler ¶ 0049). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 221 F.2d 197,125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have formed the catheter hub of Brimhall in view of Bressler to be polycarbonate, a rigid material, as disclosed by Bressler.

Re Claim 4, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall fails to disclose wherein the proximal opening of the fluid port is a female Luer with external threads. Bressler discloses a proximal opening (30) of the fluid port (14) is a female Luer with external thread (lip portion on proximal end 30 - Bressler Fig. 1) for mating with an appropriate male Luer connector (as described at Bressler ¶ 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the proximal opening of the fluid port of Brimhall in view of Bressler to be a female Luer with external threads for mating with an appropriate male Luer connector.

Re Claims 5 and 6, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall discloses a catheter hub with hub body having a width to thickness ratio providing for a low profile (wherein width 21-2 is significantly longer than thickness 21-3 - Brimhall Annotated Fig. 1 above). However, Brimhall fails to explicitly disclose wherein the hub body has a width to thickness ratio greater than 3 or wherein the hub body has a width to thickness ratio greater than 5. Examiner notes changes in shape, size and/or proportion are a matter of design which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the shape, size and/or proportion of the claimed configuration is significant (MPEP 2144.04-IV). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the low profile catheter assembly of Brimhall to have a width to thickness ratio greater than 3 or 5 where changes in shape, size and/or proportion are a matter of design.

Re Claim 7, Brimhall in view of Bressler disclose all of the limitations of Claim 2. Brimhall discloses a needle hub (41) wherein the needle (40) extends through the catheter hub (21) and the catheter tube (20) (Brimhall Fig. 2).

Re Claim 10, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall discloses wherein a valve (23) is located within an interior cavity of the fluid port (26) (as seen in Brimhall Fig. 2 and Annotated Fig. 1 above).

Re Claim 14, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall discloses wherein the needle hub (41) is fixed in a distal direction relative to the catheter hub (21) (as seen in Brimhall Fig. 2 and Annotated Fig. 1 above).

Re Claim 15, Brimhall in view of Bressler disclose all of the limitations of Claim 14. Brimhall discloses wherein the needle hub (41) comprises a cover (31) comprising the wall surfaces (31) and wherein the cover (31) is releasably secured to the catheter hub (21) (Brimhall Col. 2 Line 52 to Col. 4 Line 5 - wherein fin 31 is received in squeeze grips 25).

Re Claim 16, Brimhall in view of Bressler disclose all of the limitations of Claim 15. Brimhall discloses at least one recessed receiving space (25-1) in contact with the catheter hub (21) (wherein squeeze grips 25 create a receiving space therebetween - Brimhall Annotated Fig. 1 above).

Re Claim 22, Brimhall discloses a catheter assembly (10) (Brimhall Fig. 1) comprising: a low-profile catheter hub (21) (wherein width 21-2 is significantly longer than thickness 21-3 - Brimhall Annotated Fig. 1 above) having a width (21-2) and a thickness (21-3), wherein the width (21-2) is greater than the thickness (21-3): a catheter tube (20) extending distally from the catheter hub (21); a fluid port (26) located proximally and spaced from the catheter hub (21), the fluid port (26) comprising a body with a proximal opening (as seen in Brimhall Fig. 2); a needle hub (41) having a needle (40) with a needle tip (40-1) extending distally from the needle hub (41), the needle hub (41) releasably connected to the catheter hub (21) with the needle (40) extending through the catheter hub (21) and the catheter tube (20) in a ready to use position (as seen in Brimhall Fig. 2); a septum or a valve (23) located inside the fluid port (26) for restricting flow out the proximal opening of the fluid port (26) (as seen in Brimhall Fig. 2); and wherein the fluid port (26) is connected to the catheter hub (21) when the needle (40) is removed from the catheter tube (20) and the catheter hub (21) (Brimhall Col. 2 Line 46 to Col. 4 Line 12).
	Brimhall does not disclose a flexible tube with a flexible body between a proximal end of the catheter hub and a distal end of the fluid port to provide a conduit for fluid communication between the fluid port and the catheter tube. Bressler discloses a catheter hub (36) and a fluid port (14) (Bressler Fig. 1); a flexible tube (12) located between the catheter hub (36) and the fluid port (14) (Bressler ¶ 0046-0048) wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the catheter hub and fluid port of Brimhall to comprise a flexible tube located between the hub body and the fluid port, the flexible tube having a flexible body projecting into a proximal end of the catheter hub and projecting into a distal end of the fluid port to provide a conduit for fluid communication between the fluid port and the catheter tube, the configuration as disclosed by Bressler wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient. Examiner notes that the Brimhall device as modified by Bressler results in the fluid port being connected to the catheter hub via a flexible tube when the needle is removed from the catheter tube and the catheter hub. 
	The device of Bressler appears to show the flexible body projecting into a proximal end of the catheter hub and projecting into a distal end of the fluid port (Bressler Fig. 1). However, where it is determined that Brimhall in view of Bressler do not disclose the flexible body projecting into a proximal end of the catheter hub and projecting into a distal end of the fluid port, this configuration is being found an obvious matter of design choice where modifying Brimhall in view of Bressler to include a flexible body projecting into a proximal end of the catheter hub and projecting into a distal end of the fluid port has not been disclosed to solve any stated problem or is for any particular purpose and it appears that the device would perform equally well with alternate connection means for the flexible body of the flexible tube. Furthermore, absent a teaching as to the criticality of the flexible body projecting into either the catheter hub or fluid port, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 23, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Brimhall discloses wherein the fluid port (26) is disposed within the needle hub (41) when in a first ready position (Brimhall Fig. 2 and Annotated Fig. 1 above - wherein the fluid port is surrounded by fin 31 and slide assembly 30, Col. 3 Line 18).

Re Claim 25, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Brimhall discloses wherein the needle hub (41) has a gripping portion (31-1) defined by raised projections (Brimhall Annotated Fig. 1 above - wherein fin 31 has a proximal portion labeled 31-1 that can be gripped).

Re Claim 26, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Brimhall discloses wherein a cover (31) of the needle hub (41) is releasably connected to the catheter hub (21) (Brimhall Figs. 1-2 and Annotated Fig. 1 above).

Re Claim 27, Brimhall discloses a catheter assembly (10) (Brimhall Fig. 1) comprising: a low-profile catheter hub (21) (wherein width 21-2 is significantly longer than thickness 21-3 - Brimhall Annotated Fig. 1 above) having a width (21-2) and a thickness (21-3), wherein the width (21-2) is greater than the thickness (21-3); a catheter tube (20) extending distally from the catheter hub (21), the catheter tube (20) having a distal opening; a fluid port (26) comprising a body; a cover (31) on a needle hub (41) extending distally over the fluid port (26) to releasably contact the catheter hub (21), said needle hub (41) comprising a needle (40) having a needle tip (40-1) extending in a distal direction through the catheter hub (21) and the fluid port (26) (as seen in Brimhall Fig. 2); and wherein the cover (31) and the needle hub (41) are both separable from the catheter hub (21), the fluid port (26), and the fluid port (20) in a used position (Brimhall Col. 2 Line 46 to Col. 4 Line 12).
	Brimhall fails to disclose a flexible tube having a flexible body located between and connected to the catheter hub and the fluid port to provide a conduit for fluid communication between the fluid port and the catheter tube, the fluid port comprising a body with a female Luer opening, wherein the flexible tube is configured to flex when the fluid port moves relative to the catheter hub; and where the female Luer opening of the fluid port is exposed for receiving a male Luer. Bressler discloses a catheter hub (36) and a fluid port (14) (Bressler Fig. 1); a flexible tube (12) having a flexible body located between the catheter hub (36) and the fluid port (14) and connected to both the catheter hub (36) and the fluid port (14); the flexible tube (12) configured to flex when the fluid port (14) moves relative to the catheter hub (36) (Bressler ¶ 0046-0048) wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the catheter hub and fluid port of Brimhall to comprise a flexible tube having a flexible body located between and connected to the catheter hub and the fluid port to provide a conduit for fluid communication between the fluid port and the catheter tube, the flexible tube being configured to flex when the fluid port moves relative to the catheter hub, the configuration as disclosed by Bressler wherein the fluid port is accessible from an angle in relation to the catheter hub when the catheter hub is adhered to a patient.
	Bressler discloses the fluid port (14) comprising a female Luer opening (lip portion on proximal end 30 - Bressler Fig. 1) and where the female Luer opening of the fluid port (14) is exposed for receiving a male Luer for secure and standardized mating with an appropriate male Luer connector (as described at Bressler ¶ 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the fluid port of Brimhall to comprise a female Luer opening and where the female Luer opening of the fluid port is exposed for receiving a male Luer as disclosed by Bressler for secure and standardized mating with an appropriate male Luer connector. Examiner notes that Brimhall device as modified by Bressler results in the cover of the needle hub extending distally over the fluid port and a flexible tube. 
	The device of Bressler appears to show the flexible tube projecting into a distal end of the fluid port (Bressler Fig. 1). However, where it is determined that Brimhall in view of Bressler do not disclose the flexible tube projecting into a distal end of the fluid port, this configuration is being found an obvious matter of design choice where applicant has disclosed that having the flexible tube project through a distal opening of the fluid port solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the flexible tube being connected to the fluid port in an alternate way. Furthermore, absent a teaching as to the criticality of the flexible tube projecting into a distal opening of the fluid port, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 28, Brimhall in view of Bressler disclose all of the limitations of Claim 27. Brimhall discloses wherein the cover has a first cover length measured at a wall extension that is at least 1.04 times longer than a second cover length of the cover. Brimhall discloses wherein the cover has a first cover length measured at a wall extension (31-4) that is at least 1.04 times longer than a second cover length (31-3) of the cover (31) (Brimhall Annotated Fig. 2 below).




    PNG
    media_image2.png
    437
    820
    media_image2.png
    Greyscale



Re Claim 30, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall discloses wherein each sidewall (29-1) has a grip (across wing portion 29 - Brimhall Fig. 1) and wherein each grip has a dimension that is greater than a diameter of the needle (40). 

Re Claim 31, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall in view of Bressler fail to disclose wherein each sidewall of the two spaced apart sidewalls (29-1) has a grip (across wing portion 29 - Brimhall Fig. 1) and each grip has a taper that tapers from the distal end to the proximal end of the catheter hub (21) (as seen in Brimhall Fig. 1).

Re Claim 33, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall discloses wherein a septum (23) is positioned inside the fluid port (26) (Brimhall Fig. 2 and Annotated Fig. 1 above).

Re Claim 36 Brimhall in view of Bressler disclose all of the limitations of Claim 27. Brimhall discloses wherein the flexible tube projects through a proximal opening of the catheter hub. The device of Bressler appears to show the flexible tube projecting into a proximal end of the catheter hub (Bressler Fig. 1). However, where it is determined that Brimhall in view of Bressler do not disclose the flexible tube projecting into a proximal end of the catheter hub, this configuration is being found an obvious matter of design choice where modifying Brimhall in view of Bressler to include a flexible tube projecting into a proximal end of the catheter hub has not been disclosed to solve any stated problem or is for any particular purpose and it appears that the device would perform equally well with alternate connection means for the flexible tube. Furthermore, absent a teaching as to the criticality of the flexible tube projecting into the fluid port, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 7 above, and further in view of Woehr (USPGPub 2014/0276453).

Re Claim 8, Brimhall in view of Bressler disclose all of the limitations of Claim 7. Brimhall further discloses wherein a septum (23) is positioned inside the fluid port (26) (Brimhall Fig. 2 and Annotated Fig. 1 above). However, Brimhall in view of Bressler fail to disclose a needle guard positioned between the fluid port and the needle hub. Woehr discloses a catheter hub (102) and needle hub (106) wherein the catheter hub (102) comprises a septum (124) positioned inside a fluid port (98, 122) and the needle hub (106) comprises a needle (108) and a needle guard (156) wherein the needle guard (156) is positioned between the fluid port (98, 122) and the needle hub (106) (Woehr Pg. 3 ¶ 0050-0051; Fig. 1) wherein the needle guard (156) protects a user from accidental needle stick. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the assembly of Brimhall in view of Bressler as applied to Claim 7 to comprise a needle guard positioned between the fluid port and the needle hub as disclosed by Woehr wherein the needle guard protects a user from accidental needle stick.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 7 above, and further in view of Farrell et al. (USPGPub 2015/0224267).

Re Claim 9, Brimhall in view of Bressler disclose all of the limitations of Claim 7. However, Brimhall in view of Bressler fail to disclose wherein the portion of the needle hub that attaches to the catheter hub is a cover having a wall surface with a gap between two edges. Farrell discloses a catheter hub (102) and a needle hub (110) (Farrell Figs. 1A-5) wherein the needle hub (110) comprises wall surfaces (111) attached directly to the catheter hub (102); wherein the portion of the needle hub (110) that attaches to the catheter hub (102) is a cover having a wall surface (111) with a gap between two edges (gap between walls 111), the configuration for functioning as a cradle of the catheter hub and thus stabilizing the catheter hub (Farrell ¶ 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the portion of the needle hub that attaches to the catheter hub of Brimhall in view of Bressler as applied to Claim 7 to be a cover having a wall surface with a gap between two edges as disclosed by Farrell wherein the configuration functions as a cradle of the catheter hub and thus stabilizes the catheter hub.

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 10 above, and further in view of Woehr (USPGPub 2014/0276453).

Re Claim 11, Brimhall in view of Bressler disclose all of the limitations of Claim 10. Brimhall in view of Bressler fail to disclose a needle guard comprising a proximal wall with an opening and at least one arm located distally of the proximal wall. Woehr discloses a needle guard (156) (Woehr Fig. 9) comprising a proximal wall (186) with an opening (272) and two arms (90a, 90b) located distally of the proximal wall (186) wherein the needle guard prevents inadvertent needle sticks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have included with the assembly of Brimhall in view of Bressler a needle guard comprising a proximal wall with an opening and two arms located distally of the proximal wall as disclosed by Woehr wherein the needle guard prevents inadvertent needle sticks.

Re Claim 12, Brimhall in view of Bressler as applied to Claim 10 above and further in view of Woehr disclose all of the limitations of Claim 11. Brimhall in view of Bressler fail to disclose wherein the needle comprises a change in profile for engaging the proximal wall at the opening. Woehr discloses a needle (108) comprising a change in profile (94) for engaging the proximal wall (186) at the opening (272) to prevent the needle guard (156) from being pulled distally off of the needle (108) (Woehr Pg. 5 ¶ 0060). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the needle of Brimhall in view of Bressler as applied to Claim 10 above and further in view of Woehr to comprise a change in profile for engaging the proximal wall at the opening as disclosed by Woehr to prevent the needle guard from falling distally off of the needle.

Re Claim 18, Brimhall in view of Bressler as applied to Claim 10 above and further in view of Woehr disclose all of the limitations of Claim 11. Brimhall in view of Bressler fail to disclose wherein the valve comprises a proximal projection and wherein the needle guard contacts the proximal projection. Woehr further discloses a valve (124), wherein the valve (124) comprises a proximal projection (130) (Woehr Figs. 1 and 3a), and wherein the needle guard (156) contacts the proximal projection (130) (as seen in Woehr Fig. 1, needle guard 156 is inserted through valve surface 130, wherein valve surface projects from proximal open end 128 of catheter hub), the proximal projection configured for receiving and maintaining the needle guard therein during insertion of the needle (Woehr ¶ 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the needle guard and valve of Brimhall in view of Bressler as applied to Claim 10 above and further in view of Woehr as applied to Claim 11 to be configured such that the valve comprises a proximal projection and wherein the needle guard contacts the proximal projection, the configuration as disclosed by Woehr wherein the proximal projection receives and maintains the needle guard therein during insertion of the needle.

Re Claim 19, Brimhall in view of Bressler as applied to Claim 10 above and further in view of Woehr disclose all of the limitations of Claim 11. Brimhall in view of Bressler fail to disclose wherein the valve has a proximal surface, and wherein the proximal surface is exposed at the proximal opening of the fluid port. Woehr further discloses a valve (124), wherein the valve (124) has a proximal surface (130), and wherein the proximal surface (130) is exposed at a proximal opening (128) of the fluid port (98, 122) for wiping and/or cleaning (Woehr Pg. 3 ¶ 0052). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified the valve of Brimhall in view of Bressler as applied to Claim 10 above and further in view of Woehr as applied to Claim 11 to have a proximal surface, and wherein the proximal surface is exposed at a proximal opening of the fluid port as disclosed by Woehr for wiping and/or cleaning the proximal surface of the valve.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 15 above, and further in view of Farrell et al. (USPGPub 2015/0224267).

Re Claim 17, Brimhall in view of Bressler disclose all of the limitations of Claim 15. Brimhall discloses wherein the wall surfaces cover the fluid port. However, Brimhall in view of Bressler fail to disclose wherein the wall surfaces cover at least 50 percent of a circumference of the fluid port. Farrell discloses a catheter hub (102) with a fluid port (proximal end of hub 102) (Farrell Figs. 1A-5), wherein the wall surfaces (111) cover at least 50 percent of a circumference of the fluid port (proximal end of hub 102); wherein the configuration of the cover serves as a cradle of the catheter hub and thus stabilizing the catheter hub (Farrell ¶ 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the cover of the needle hub of Brimhall in view of Bressler as applied to Claim 15 to comprise wall surfaces covering at least 50 percent of a circumference of the fluid port, the configuration as disclosed by Farrell for serving as a cradle of the catheter hub and thus stabilizing the catheter hub.

Claims 24 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 22 above, and further in view of Woehr (USPGPub 2014/0276453).

Re Claim 24, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Brimhall in view of Bressler fail to disclose wherein a needle guard is disposed within the needle hub and proximally to the catheter hub. Woehr discloses a needle guard (156) (Woehr Fig. 1) wherein the needle guard (156) is disposed within the needle hub (106) and proximally to the catheter hub (102) wherein a septum (124) is disposed within the fluid port (98, 122) and can accommodate the arms (90a, 90b) of the needle guard (156) when the needle hub and catheter hub are connected (Woehr Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the device of Brimhall in view of Bressler to have the needle guard disposed within the needle hub and proximally to the catheter hub as disclosed by Woehr wherein a septum is disposed within the fluid port and can accommodate the arms of the needle guard when the needle hub and catheter hub are connected.

Re Claim 34, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Brimhall in view of Bressler fail to disclose wherein a needle guard is positioned inside the fluid port. Woehr discloses a needle guard (156) (Woehr Fig. 1) wherein the needle guard (156) is positioned inside a fluid port (98) wherein a septum disposed in the fluid port can accommodate the arms (90a, 90b) of the needle guard (156) when the needle hub and catheter hub are connected (Woehr Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the device of Brimhall in view of Bressler wherein a needle guard is positioned inside the fluid port as disclosed by Woehr wherein a septum disposed in the fluid port can accommodate the arms of the needle guard when the needle hub and catheter hub are connected.

Re Claim 34, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Brimhall in view of Bressler fail to disclose wherein the needle guard has a surface located to a side of the needle and movable distal of the needle tip in a protective position to prevent unintended needle stick. Woehr discloses a needle guard (156) (Woehr Fig. 9) comprising a surface (90b) located to a side of the needle (108) and movable distal of the needle tip in a protective position to prevent unintended needle stick for sheathing the needle after disconnecting the needle hub from the catheter hub (Woehr ¶ 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have included with the assembly of Brimhall in view of Bressler a needle guard comprising a proximal wall with an opening and two arms located distally of the proximal wall as disclosed by Woehr wherein the needle guard prevents inadvertent needle sticks.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 22 above, and further in view of Farrell et al. (USPGPub 2015/0224267).

Re Claim 25, Brimhall in view of Bressler disclose all of the limitations of Claim 22. Where it is determined that Brimhall does not disclose wherein the needle hub has a gripping portion defined by raised projections, the limitation is being found obvious over Farrell. Farrell discloses a catheter hub (102) and a needle hub (110) (Farrell Figs. 1A-5) wherein the needle hub (110) comprises wall surfaces (111) that together comprise a cover, and gripping portions located on the wall surfaces (111) of the needle hub (110) wherein the configuration enables secure gripping of the needle hub (Bressler ¶ 0032; Figs. 1A-1B - disclosing ergonomic contours or ridges). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to configure the needle hub of Brimhall in view of Bressler to comprise a gripping portion defined by raised projections as disclosed by Farrell wherein the configuration enables secure gripping of the needle hub.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 27 above, and further in view of Farrell et al. (USPGPub 2015/0224267).

Re Claim 29, Brimhall in view of Bressler disclose all of the limitations of Claim 27. Brimhall in view of Bressler do not disclose gripping portions located at a proximal exterior surface of the cover, closer to a proximal edge of the cover than a mid-section on the cover. Farrell discloses a catheter hub (102) and a needle hub (110) (Farrell Figs. 1A-5) wherein the needle hub (110) comprises wall surfaces (111) that together comprise a cover, and gripping portions located across the wall surfaces of the cover (Farrell Fig. 2A) for secure grasping with one hand (Farrell ¶ 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the cover of Brimhall in view of Bressler to comprise gripping portions located across the wall surfaces of the cover as disclosed by Farrell for secure grasping with one hand.
	Farrell fails to disclose the gripping portions closer to a proximal edge of the cover than a mid-section on the cover. However, it would have been an obvious matter of design choice to modify Brimhall in view of Bressler as applied to Claim 27 above, and further in view of Farrell to include gripping portions closer to a proximal edge of the cover than a mid-section on the cover since applicant has not disclosed that having gripping portions only on the proximal edge of the cover than a mid-section solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with gripping portions extending across the entirety of the cover. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the gripping portions of Brimhall in view of Bressler as applied to Claim 27 above, and further in view of Farrell to be closer to a proximal edge of the cover than a mid-section on the cover wherein the configuration of the gripping portions on the cover is a matter of design choice.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874) as applied to Claim 1 above, and further in view of Woehr (USPGPub 2014/0276453).

Re Claim 32, Brimhall in view of Bressler disclose all of the limitations of Claim 1. Brimhall in view of Bressler fail to disclose a needle guard located at least in part inside a proximal end of the fluid port. Woehr discloses a needle guard (156) (Woehr Fig. 1) wherein the needle guard (156) is located in part inside a proximal end of a fluid port (98) wherein a septum disposed in the fluid port can accommodate the arms (90a, 90b) of the needle guard (156) when the needle hub and catheter hub are connected (Woehr Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the device of Brimhall in view of Bressler to have a needle guard located at least in part inside a proximal end of the fluid port as disclosed by Woehr wherein a septum disposed in the fluid port can accommodate the arms of the needle guard when the needle hub and catheter hub are connected.

Response to Arguments
Applicant’s arguments filed 12/28/2020 with respect to claim objections have been fully considered and are persuasive. All claim objections have been withdrawn. 

Applicant’s arguments with respect to Claims 1-12, 14-19 and 22-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/22/2021